Citation Nr: 9935166	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  94-39 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis.  

2.  Entitlement to service connection for a disability 
manifested by shortness of breath.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to a rating in excess of 10 percent for 
sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to 
April 30, 1991.  

This matter comes before the Board on appeal of an August 
1991 rating determination by the VARO located in Phoenix, 
Arizona.  

This case was before the Board in December 1996 at which time 
service connection was granted for chondromalacia of the left 
knee, residuals of injury to the right ankle and a 
postoperative scar, dorsum of the right foot.  The issues set 
out on the title page were remanded for additional 
development.  

At the time of the 1996 remand, the veteran's sinusitis was 
rated as noncompensable, but while the case was in remand 
status, his sinusitis was rated as 10 percent disabling from 
May 1, 1991, the day following his discharge from service.  

In this regard, the Board notes that where entitlement to 
compensation has already been established in a prior final 
rating action, an appellant's disagreement with a subsequent 
rating is a new claim for an "increased rating" based on 
the level of disability presently shown by the evidence.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  However, a 
claim placed in appellate status by disagreement with the 
original or initial rating award but not yet ultimately 
resolved, as with the rating for sinusitis in this case, 
remains an "original claim" and is not a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations must be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  Therefore, as shown on the title page, the Board 
does not characterize the issue of the proper rating for 
sinusitis as an "increased rating."  

Additionally, on remand the veteran was to be provided the 
opportunity to perfect his appeal with respect to the issue 
of entitlement to service connection for a low back 
disability; however, the veteran failed to perfect this 
appeal and it is not for appellate consideration.  

The case has now been returned to the Board for further 
appellate review with respect to the issues set out on the 
title page.


FINDINGS OF FACT

1.  There has been no competent medical evidence submitted 
that establishes the presence of degenerative arthritis.  

2.  There has been no competent medical evidence submitted 
that establishes the presence of a disability manifested by 
shortness of breath.  

3.  A chronic headache disorder, other than sinus headaches, 
was not present during service and is not otherwise shown to 
be of service origin.

4.  Subsequent to service discharge, sinusitis is not shown 
to be productive of severe symptoms with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence, nor is 
it shown to result in three or more incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement for service connection for degenerative 
arthritis.  38 U.S.C.A. § 5107 (West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement for service connection for a disability 
manifested by shortness of breath.  38 U.S.C.A. § 5107 (West 
1991).  

3.  Headaches, other than sinus headaches, were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

4.  An evaluation in excess of 10 percent for sinusitis is 
not warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Codes 6510-6514, prior to and as of 
October 7, 1996 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before reaching the merits of the veteran's claims, the 
threshold question which must be resolved is whether the 
veteran has presented evidence that his claims of service 
connection are well grounded.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Id., 1 Vet. App. at 81.  An 
allegation alone is not sufficient; the appellant must submit 
evidence in support of his claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  38 U.S.C.A. § 5107(a)  (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  





Service Connection

Factual Background.  Service medical records are negative as 
to the presence of degenerative arthritis, a chronic 
disability manifested by shortness of breath, and non-sinus 
related headaches.  

The veteran filed his original claim for these and other 
disabilities in May 1991 shortly after his discharge from 
service.  On VA examination that same month, the examiner 
noted that the veteran associated his headaches with his 
diabetes and that he had not had any headaches since being 
placed on insulin in service.  With respect to his shortness 
of breath, the veteran reported that this occurred in service 
when he was heavier, but on losing weight he no longer had 
the problem.  The veteran was also examined for specific 
joint complaints, but x-ray studies of the left knee, right 
ankle, and lumbar spine revealed no arthritic changes.  No 
pertinent diagnosis was made with respect to any of these 
claimed disabilities.  

A rating action in August 1991 denied these claims finding 
that arthritis was not shown and that shortness of breath and 
headaches were not found on VA examination.  This same rating 
action did grant service connection for diabetes and 
hypertension.  

At a hearing on appeal in July 1992, the veteran reported 
that his headaches were associated with his sinus problems 
about 90 percent of the time.  The veteran also reported that 
he had shortness of breath in conjunction with his 
cardiovascular problems.  

On VA examination in August 1992, the examiner noted a 
history of sinus headaches.  Traumatic arthritis of the right 
ankle was also suggested, but x-ray studies of the ankles 
were normal with no arthritic changes demonstrated.  
Medical records from 1991 to 1997 deal primarily with the 
veteran's treatment for cardiovascular and diabetes problems.  
While a March 1993 notation shows the veteran had arthritic 
like complaints, there was no diagnosis of degenerative 
arthritis at that time or subsequently.  A review of these 
treatment records does not show the presence of any pertinent 
chronic disability.  

Following this Board's remand in December 1996, the veteran 
underwent a series of VA examinations in November 1997.  On 
respiratory examination, no chronic disability manifested by 
shortness of breath was identified.  On orthopedic 
examination there was no finding of degenerative arthritis 
noted.  

On neurological examination that same month, the examiner 
indicated that he had reviewed the entire record.  He found 
no etiology for the veteran's headaches other than his 
sinusitis.  An x-ray study of the right knee in September 
1998 was normal.  

Criteria.  Service connection may be granted for disability 
resulting from chronic disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  

If arthritis is manifested to a compensable degree within one 
year following a veteran's release from service, service 
connection may be established for the disability although not 
otherwise established as incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Thus, establishing service connection generally requires 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Furthermore, 
if there is no showing of the current existence of the 
disability, the claim is not well grounded.  Rabideau v. 
Derwinski, 2. Vet. App. 141 (1992).  

Analysis.  In the present case, none of the veteran's claims 
for service connection is well grounded as there has been no 
demonstration by competent medical evidence that the claimed 
disabilities exist.  On the basis of the evidence and 
criteria set out above, the Board is of the opinion that the 
veteran has not presented evidence of well-grounded claims of 
service connection for degenerative arthritis, a disability 
manifested by shortness of breath or non-sinus headaches.  

The first element of a well-grounded claim, evidence of 
current disability, has not been met as there is no medical 
evidence showing that the veteran currently has degenerative 
arthritis, a chronic disability manifested by shortness of 
breath or headaches not attributable to his sinusitis.  A lay 
person can not provide probative evidence as to matters which 
require specialized medical knowledge acquired through 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Court has further held that 
"where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is 'plausible' or 'possible' is required."  
Grottveit, 5 Vet. App. at 93.  

In the absence of competent evidence of a current disability, 
the claims for service connection are not well grounded.  The 
Board has carefully considered the veteran's contentions and 
testimony regarding the relationship between his claimed 
disabilities and his period of active service.  However, as a 
layman, he is not qualified to render such an opinion as to 
medical diagnosis, etiology or causation.  Espiritu, supra.  
Here, the first element of a well-grounded claim, evidence of 
current disability, is not met as the record fails to show 
the presence of degenerative arthritis, a disability 
manifested by shortness of breath or of chronic headaches 
other than sinus headaches as claimed by the veteran.  There 
is no competent medical evidence of record showing the 
existence of any of the claimed chronic disabilities.

Further, the Board recognizes that the appeal with respect to 
service connection for headaches other than sinus headaches 
is being disposed of in a manner that differs from that used 
by the RO.  The RO denied the veteran's claim on the merits, 
while the Board has concluded that the claim is not well 
grounded.  However, "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the appellant solely from the 
omission of the well-grounded-claim analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  


Sinusitis

Factual Background.  The veteran was treated for sinusitis 
during service.  On initial VA examination in May 1991, mild 
chronic sinusitis without pathology was noted on examination 
and a noncompensable rating was assigned by rating action in 
August 1991.  The veteran disagreed with the rating assigned 
and the current appeal ensued.  

At the hearing on appeal in July 1992, the veteran reported 
that his sinus problems included difficulty breathing, 
headaches and pressure behind the eye.  He reported requiring 
medication for several days before his breathing became 
normal and his headaches ceased.  He stated that he had last 
received medical treatment for his sinusitis in January 1992.  
He also stated that his headaches were associated with sinus 
problems about 90 percent of the time.

On VA examination in August 1992, the veteran complained of 
nasal stuffiness, sinus headaches and pressure below his eyes 
several times a year usually lasting two to three days.  
Examination showed large inferior turbinates, bilaterally 
with thick mucosa present.  There was no septic deformity and 
no evidence of nasal discharge.  A diagnosis of 
rhinosinusitis, rule out allergy was reported.  

VA and service facility treatment records from 1991 to 1998 
show the veteran was treated primarily for diabetes and 
cardiovascular problems during this period.  The treatment 
records from the Luke Air Force cover 1991-97 and they do not 
show any significant treatment or findings with respect to 
sinusitis.  

Following the Board's remand in December 1996, the veteran 
underwent a VA examination in November 1997.  On examination, 
sinus tenderness was noted.  A sinus series conducted at that 
time demonstrated clear and fairly well developed  paranasal 
sinuses.  There was no sign of bone or soft tissue 
abnormality.  

The veteran also underwent a neurological evaluation of his 
sinusitis in November 1997.  After reviewing the entire 
claims file the examiner reported that the veteran had had 
headaches for the past years.  He also opined that the 
records did not suggest any type of headaches other than 
sinus headaches.  His only pertinent finding on examination 
was sinus tenderness.  The neurological examiner also 
suggested that an ENT examination and MRI be conducted to 
better establish the veteran's symptomatology and its 
etiology.  

In December 1997, a report of brain stem MRI showed no 
evidence of abnormal signal in the para nasal sinuses.  The 
report suggested that a CT scan be conducted since sinus 
disease was sometimes not apparent on MRI.  In January 1998 a 
CT scan was conducted that showed mucosal thickening about 
the nasal turbinates and minimal blocking ostia below the 
turbinates was suggested.  The ethmoid air cells were grossly 
unremarkable.  The ostiomeatal complexes were patent.  There 
was septation of the sphenoid sinus and some minimal mucosal 
thickening.  There was less than 0.5 cm polypoid mucosal 
thickening at the roof of the sphenoid sinus just to the 
right of the midline.  There was minimal mucosal thickening 
at the floor of the right maxillary antrum.  There were no 
air fluid levels, mass lesions, bony destruction, or abnormal 
calcifications present.  

On March 20, 1998, an ENT examination was conducted.  The 
veteran reported a history of his sinus condition including a 
need for antibiotics and hospitalization at Luke Air Force 
Base about 1996 for a flaring of his sinusitis.  The veteran 
reported that his recurrent symptoms were tightness around 
the eyes, and nasal obstruction with periorbital headaches.  
His condition was said to improve with medication.  
Examination revealed severe mucosal edema with congestion of 
the turbinates  There was no evidence of purulent discharge 
or of polyp formation.  Examination of the mouth and 
oropharynx were normal.  The examiner opined that the veteran 
may have an acute sinusitis that cleared each time with 
treatment, allergic rhinitis or vasomotor rhinitis.  In an 
addendum, dated March 26, 1998, the examiner indicated that a 
CT scan was a more appropriate diagnostic tool than an MRI in 
the veteran's case.  

Criteria.  While this case was being developed for appellate 
review, the schedular criteria for evaluation of sinusitis 
were changed effective, October 7, 1996.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In this case, the RO evaluated the 
veteran's sinusitis under both the old and the new rating 
criteria, but found him not entitled to more than a 10 
percent rating during the period at issue.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 C.F.R. Part 4.  

Chronic sinusitis is evaluated under Diagnostic Codes 6510-
6514.  Prior to October 7, 1996, chronic sinusitis warranted 
a 10 percent rating when moderate with discharge or crusting 
or scabbing and infrequent headaches.  A 30 percent rating 
was warranted when there were severe symptoms with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  A 50 
percent rating was warranted for postoperative 
symptomatology, following a radical operation, with chronic 
osteomyelitis requiring repeated curettage, or severe 
symptoms after repeated operations.  38 C.F.R. § 4.79, 
Diagnostic Codes 6510-6514.  

Effective October 7, 1996, the rating criteria for chronic 
sinusitis under Diagnostic Codes 6510-6514 were changed.  
Under the new criteria, a 10 percent rating is warranted when 
there are one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 30 percent 
rating is warranted when there are three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

Analysis.  As noted above, this claim was placed in appellate 
status by disagreement with the original or initial rating 
award and thus remains an "original claim" and is not a new 
claim for increase.  Fenderson, supra.  Thus, the Board must 
considered whether separate compensable evaluations may be 
assigned for separate periods of time under either the old or 
new criteria.  

The old and the new criteria for rating the veteran's 
sinusitis have been set out above.  After careful review of 
the record, the Board concludes that an increased rating in 
excess of 10 percent is not warranted under either criteria.  
In this regard, the Board notes that the clinical findings 
reported over the lengthy appeal period fail to reveal 
symptomatology which would warrant a rating in excess of the 
10 percent currently assigned for the veteran's sinusitis.  

The veteran's sinusitis is not shown to be productive of 
severe symptoms with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence as required for a 30 percent rating 
under the old criteria, nor is it shown to result in three or 
more incapacitating episodes per year requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting as 
required for a 30 percent rating under the new rating 
criteria.  Thus, the award of a rating in excess of the 10 
percent rating assigned under Diagnostic Codes 6510-6514 is 
not warranted under the old or new criteria.  

The Board has considered the veteran's claim of 
hospitalization in 1996, but such is not shown by service 
department medical records.  Further a careful review of the 
veteran's medical records from 1991 to the present shows that 
the veteran's condition has remained essentially the same 
during the period in question.  Thus, staged ratings for 
separate time periods are not called for in this case.  The 
veteran's principal symptoms over the rating period have been 
tenderness, congestion, pressure under the eyes and headaches 
and there has been no significant increase in these symptoms 
such as would warrant a 30 percent rating for any period 
beginning in May 1991 or thereafter.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis for a rating in excess of 
10 percent for sinusitis for any period of time during the 
appeal period.  

After reviewing the entire evidentiary record, it is the 
conclusion of the Board that the veteran is adequately 
compensated for his service-connected sinusitis by the 10 
percent rating currently assigned.  


ORDER

Service connection for degenerative arthritis is denied.  

Service connection for disability manifested by shortness of 
breath is denied.  

Service connection for headaches, other than sinus headaches, 
is denied.  

A rating in excess of 10 percent for sinusitis is denied.  



		
	GARY L. GICK
	Member, Board of Veterans' Appeals



 

